In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                 No. 07-11-00468-CR
                            ________________________

                    MICHAEL ANTHONY GRADO, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE



                          On Appeal from the 222nd District Court
                                 Oldham County, Texas
              Trial Court No. OCR-00J-034; Honorable Roland Saul, Presiding


                                    August 1, 2013

 ORDER DENYING STATE PROSECUTING ATTORNEY’S MOTION TO
    SUBSTITUTE COUNSEL AND MOTION FOR PUBLICATION
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      The State Prosecuting Attorney’s Office has filed with this Court a Motion to

Substitute Counsel, wherein it prays that this Court “substitute” the State Prosecuting

Attorney, Lisa C. McMinn, for the Oldham County Special Prosecuting Attorney, Jim

English, together with a Motion for Publication, wherein it requests that this Court

designate for publication the unpublished memorandum opinion heretofore issued in
this cause. See Grado v. State, No. 07-11-00468-CR, 2013 Tex. App. LEXIS ____,

(Tex.App.—Amarillo June 28, 2013, no pet. h.).



       The State Prosecuting Attorney’s authority to represent the State before a court

of appeals is limited to assisting the duly elected district or county attorney. See Tex.

Gov’t Code Ann. § 42.005(a) (West 2004). Accordingly, the motion to “substitute” is

denied.


       Although this Court will not “substitute” counsel, it does recognize the motion as

a notice of appearance of other counsel pursuant to Rule 6.2 of the Texas Rules of

Appellate Procedure.         Accordingly, the State Prosecuting Attorney’s Motion for

Publication was presented to this Court as a motion filed on behalf of the State.

Remaining convinced that the memorandum opinion heretofore issued, bearing the

notation “do not publish” as per Rule 47.2 of the Texas Rules of Appellate Procedure,

does not establish a new rule of law, alter or modify an existing rule, or apply an existing

rule to a novel fact situation likely to recur in future cases, we overrule that motion. 1


                                                       Patrick A. Pirtle
                                                           Justice

Do not publish.




1
 It should not go unmentioned that this Court made a conscious decision to forego publication of the
original memorandum opinion due to the particular facts of the case and the unlikelihood that the novel
fact situation would recur.

                                                  2